                 Case 18-09469             Doc 25   Filed 02/20/19 Entered 02/20/19 08:41:12        Desc Main
                                                     Document     Page 1 of 10




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Peggy Kontos                                    §     Case No. 18-09469
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 600.00                              Assets Exempt: 15,197.38
              (Without deducting any secured claims)

              Total Distributions to Claimants: 3,965.62            Claims Discharged
                                                                    Without Payment: 78,666.90

              Total Expenses of Administration: 1,284.38


                      3) Total gross receipts of $ 5,250.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 5,250.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-09469             Doc 25    Filed 02/20/19 Entered 02/20/19 08:41:12            Desc Main
                                                  Document     Page 2 of 10




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                      $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            1,284.38               1,284.38                 1,284.38

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             82,505.00           20,186.52              20,186.52                 3,965.62

TOTAL DISBURSEMENTS                                $ 82,505.00        $ 21,470.90            $ 21,470.90                $ 5,250.00


                 4) This case was originally filed under chapter 7 on 03/30/2018 . The case was pending
          for 9 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/20/2018                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-09469             Doc 25      Filed 02/20/19 Entered 02/20/19 08:41:12                    Desc Main
                                                       Document     Page 3 of 10




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    2013 Acura Ilx Mileage: 37000                                             1129-000                                         4,764.94

Federal, State, &
Possible Refund For 2018 Taxes, To Be Fil                                     1129-000                                           485.06

TOTAL GROSS RECEIPTS                                                                                                          $ 5,250.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 18-09469             Doc 25        Filed 02/20/19 Entered 02/20/19 08:41:12           Desc Main
                                                      Document     Page 4 of 10




                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

STEVEN R. RADTKE                          2100-000                    NA             1,275.00         1,275.00           1,275.00


STEVEN R. RADTKE                          2200-000                    NA                 9.38               9.38             9.38

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA            $ 1,284.38        $ 1,284.38        $ 1,284.38
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)              Claim)

                                                                       0.00                 NA               NA              0.00

TOTAL PRIORITY UNSECURED                                              $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-09469             Doc 25       Filed 02/20/19 Entered 02/20/19 08:41:12        Desc Main
                                                     Document     Page 5 of 10




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Bankamerica, Po Box 982238
            El Paso, TX 79998                                   11,214.00                 NA              NA            0.00


            Barclays Bank Delaware, P.o.
            Box 8803 Wilmington, DE
            19899                                                6,218.00                 NA              NA            0.00


            Bk Of Amer, Po Box 982238
            El Paso, TX 79998                                    6,700.00                 NA              NA            0.00


            Chase Card, P.o. Box 15298
            Wilmington, DE 19850                                12,279.00                 NA              NA            0.00


            Comenity Bank/carsons, Po
            Box 182789 Columbus, OH
            43218                                                5,788.00                 NA              NA            0.00


            Dsnb Macys, Po Box 8218
            Mason, OH 45040                                      2,878.00                 NA              NA            0.00


            Nordstrom/td Bank Usa,
            13531 E Caley Ave
            Englewood, CO 80111                                 17,369.00                 NA              NA            0.00


1           Discover Bank                       7100-000         6,823.00            6,823.59       6,823.59        1,340.49


3           Midland Funding, Llc                7100-000         3,793.00            3,843.30       3,843.30          755.01


4           Midland Funding, Llc                7100-000         4,012.00            4,050.33       4,050.33          795.68


            Portfolio Recovery
2           Associates, Llc                     7100-000         5,431.00            5,469.30       5,469.30        1,074.44




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-09469             Doc 25      Filed 02/20/19 Entered 02/20/19 08:41:12         Desc Main
                                                    Document     Page 6 of 10




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

TOTAL GENERAL UNSECURED                                       $ 82,505.00        $ 20,186.52     $ 20,186.52       $ 3,965.62
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                       Page:       1
                                           Case 18-09469            Doc 25     Filed 02/20/19 Entered 02/20/19 08:41:12                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   7 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-09469                         JPC            Judge:        Jacqueline P. Cox                            Trustee Name:                      STEVEN R. RADTKE
Case Name:            Peggy Kontos                                                                                               Date Filed (f) or Converted (c):   03/30/2018 (f)
                                                                                                                                 341(a) Meeting Date:               05/14/2018
For Period Ending:    12/20/2018                                                                                                 Claims Bar Date:                   08/16/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2013 Acura Ilx Mileage: 37000                                                       11,000.00                   5,340.84                                                 4,764.94                           FA
  2. Ipad, Laptop Computer                                                                   600.00                       0.00                                                       0.00                        FA
  3. Wearing Apparel                                                                         250.00                       0.00                                                       0.00                        FA
  4. Bank Of America, N.A.                                                                   149.94                       0.00                                                       0.00                        FA
  5. Jp Morgan Chase, N.A.                                                                   279.93                       0.00                                                       0.00                        FA
  6. Jp Morgan Chase, N.A.                                                                    21.03                       0.00                                                       0.00                        FA
  7. Illinois Municipal Retirement Fund                                                   5,547.38                        0.00                                                       0.00                        FA
  8. Bank Of America, N.A.                                                                3,000.00                        0.00                                                       0.00                        FA
  9. Federal, State, &                                                                       600.00                    485.06                                                     485.06                         FA
     Possible Refund For 2018 Taxes, To Be Fil
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $21,448.28                  $5,825.90                                                $5,250.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  6/2018 Trustee made demand for turnover of value of estate's interest in property and tax refunds

  5/2018 Possible purchase of Trustee's right title and interest in Debtor's 2013 Acura automobile




  Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                    Page:           1
                                         Case 18-09469                Doc 25 Filed 02/20/19
                                                                                          FORM 2Entered 02/20/19 08:41:12                                 Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 10 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-09469                                                                                              Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Peggy Kontos                                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX6461
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX0183                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/20/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   08/02/18                       Peggy Kontos                              Payment on settlement of                                                          $5,250.00                                 $5,250.00
                                                                            estate's equity in Debtor's
                                                                            assets (car and tax refunds)
                                                                            Gross Receipts                             $5,250.00

                        1                                                   2013 Acura Ilx Mileage: 37000              $4,764.94    1129-000

                        9                                                   Federal, State, &                           $485.06     1129-000
                                                                            Possible Refund For 2018
                                                                            Taxes, To Be Fil
   12/10/18           1001        STEVEN R. RADTKE                          Final distribution creditor                             2100-000                                      $1,275.00             $3,975.00
                                  CHILL, CHILL & RADTKE, P.C.               account # debtor SS#<debtor
                                  79 WEST MONROE STREET                     ssn masked> representing a
                                  SUITE 1305                                payment of 100.00 % per court
                                  CHICAGO, IL 60603                         order.

                                  ,
   12/10/18           1002        STEVEN R. RADTKE                          Final distribution creditor                             2200-000                                           $9.38            $3,965.62
                                  CHILL, CHILL & RADTKE, P.C.               account # debtor SS#<debtor
                                  79 WEST MONROE STREET                     ssn masked> representing a
                                  SUITE 1305                                payment of 100.00 % per court
                                  CHICAGO, IL 60603                         order.

                                  ,
   12/10/18           1003        Discover Bank                             Final distribution to claim 1                           7100-000                                      $1,340.49             $2,625.13
                                  Discover Products Inc                     creditor account # debtor
                                  Po Box 3025                               SS#<debtor ssn masked>
                                  New Albany, Oh 43054-3025                 representing a payment of
                                                                            19.64 % per court order.
   12/10/18           1004        Portfolio Recovery Associates, Llc        Final distribution to claim 2                           7100-000                                      $1,074.44             $1,550.69
                                  Successor To Synchrony Bank               creditor account # debtor
                                  (Wal-Mart)                                SS#<debtor ssn masked>
                                  Pob 41067                                 representing a payment of
                                  Norfolk, Va 23541                         19.64 % per court order.
   12/10/18           1005        Midland Funding, Llc                      Final distribution to claim 3                           7100-000                                         $755.01               $795.68
                                  Midland Credit Management, Inc. As        creditor account # debtor
                                  Agent For                                 SS#<debtor ssn masked>
                                  Midland Funding, Llc                      representing a payment of
                                  Po Box 2011                               19.64 % per court order.
                                  Warren, Mi 48090

                                                                                    Page Subtotals:                                                           $5,250.00           $4,454.32
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                    Page:           2
                                         Case 18-09469                Doc 25 Filed 02/20/19
                                                                                          FORM 2Entered 02/20/19 08:41:12                                 Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 10 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-09469                                                                                               Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Peggy Kontos                                                                                                Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6461
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX0183                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/20/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   12/10/18           1006        Midland Funding, Llc                      Final distribution to claim 4                           7100-000                                         $795.68                $0.00
                                  Midland Credit Management, Inc. As        creditor account # debtor
                                  Agent For                                 SS#<debtor ssn masked>
                                  Midland Funding, Llc                      representing a payment of
                                  Po Box 2011                               19.64 % per court order.
                                  Warren, Mi 48090


                                                                                                              COLUMN TOTALS                                   $5,250.00           $5,250.00
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                        $5,250.00           $5,250.00
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                             $5,250.00           $5,250.00




                                                                                    Page Subtotals:                                                               $0.00              $795.68
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                           Page:     3
                                 Case 18-09469    Doc 25          Filed 02/20/19 Entered 02/20/19 08:41:12         Desc Main
                                                                   Document     Page 10 of 10
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6461 - Checking                                          $5,250.00              $5,250.00                 $0.00
                                                                                                           $5,250.00              $5,250.00                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,250.00
                                            Total Gross Receipts:                      $5,250.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
